IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                           No. 02-50210
                                         Summary Calendar



SHERMAN WILSON,

                                                                                       Plaintiff-Appellant,

                                                 versus

LIEUTENANT STROUPE; ET AL.,


Defendants,

LIEUTENANT STROUPE; SERGEANT MAREZ,

                                                                                    Defendants-Appellees.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                    USDC No. A-00-CV-372-SC
                         --------------------------------------------------------
                                           January 24, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

       Sherman Wilson appeals the judgment rendered against him after a jury trial on his excessive-

force claim and the summary-judgment dismissal of his claim that he was denied medical care. He



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          No. 02-50210
                                               -2-

argues that jury Interrogatory No. 1 was improper in light of Lieutenant Stroupe’s stipulation that

no force was necessary. Wilson further asserts that the magistrate judge erred in dismissing his

denial-of-medical-care claim because the defendants were deliberately indifferent to his serious

medical needs.

         In Hudson v. McMillian, 503 U.S. 1, 6-7 (1992), the Supreme Court “h[e]ld that whenever

prison officials stand accused of using excessive physical force in violation of the Cruel and Unusual

Punishments Clause, the core judicial inquiry is . . . : whether force was applied in a good-faith effort

to maintain or restore discipline, or maliciously and sadistically to cause harm.” (emphasis added).

The jury interrogatory at issue tracks t his specific language from Hudson. Because the jury

interrogatory contains the “core judicial inquiry” under Hudson for an excessive-force claim, Wilson

fails to demonstrate that the magistrate judge abused his discretion in formulating the jury

interrogatory. See Rubinstein v. Adm’rs of the Tulane Educ. Fund, 218 F.3d 392, 404 (5th Cir.

2000).

         The magistrate judge properly dismissed Wilson’s denial-of-medical-care claim based on his

findings that Wilson admitted receiving medical treatment two hours after he experienced the chest

pains; that the medical records indicated that Wilson was offered an EKG but declined the treatment;

and that Wilson failed to describe how he was harmed by the alleged delay in treatment. See Mendoza

v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991). Wilson does not challenge these findings on appeal and, thus, fails to show that the magistrate

judge erred in dismissing his claim. See id.

         Based on the foregoing, the district court’s judgment is AFFIRMED.